                   UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

CIVIL ACTION NO. 1:16-cv-1063-(WOB-KKL)

MAGNUM MAGNETICS CORPORATION                       PLAINTIFFS

VS.                            O R D E R

BRIAN HINDERER, ET AL.                             DEFENDANTS



      Counsel for Plaintiff having filed a status report advising

the Court that plaintiff Magnum Magnetics and the remaining

defendants, Astral Adhesives & Coatings, Inc. and Vikas Singhal,

have entered into a settlement agreement (Doc.119),

      IT IS ORDERED:

        1) That Defendants’ motion to dismiss (Doc. 27) be, and

           is hereby DENIED AS MOOT; and

        2) That the parties shall file an Agreed Order of

           Dismissal for the undersigned’s signature within

           THIRTY (30) DAYS from entry of this Order

      This 29th day of October, 2018.
